NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        AUG 2 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 KEVIN JOSUE CHICAS-MARENCO,                        No.      14-70898

                   Petitioner,                      Agency No. A201-103-668

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                 Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Kevin Josue Chicas-Marenco, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Zetino v. Holder, 622 F.3d

1007, 1012 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the BIA’s conclusion that Chicas-Marenco

failed to demonstrate a protected ground was or will be a central reason for the

mistreatment he fears from gang members. Id. at 1015; see also Parussimova v.

Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act “requires that a

protected ground represent ‘one central reason’ for an asylum applicant’s

persecution”). Thus, his asylum and withholding of removal claims fail. Zetino,

622 F.3d at 1015-16.

      Substantial evidence also supports the BIA’s denial of CAT relief because

Chicas-Marenco failed to show it is more likely than not that he would be tortured

by the government of El Salvador, or with its consent or acquiescence. Garcia-

Milian v. Holder, 755 F.3d 1026, 1034 (9th Cir. 2014).

      PETITION FOR REVIEW DENIED.




                                         2                                   14-70898